         Case 1:19-cr-10080-NMG Document 2166 Filed 09/07/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

    v.                                                  Case No. 1:19-cr-10080-NMG

 GREGORY COLBURN et al.,

                   Defendants


            DEFENDANT JOHN WILSON’S THIRD AMENDED EXHIBIT LIST

         Defendant John Wilson respectfully submits the attached list of potential exhibits to be

used in Wilson’s case-in-chief at trial. See Exhibit A. The attached list updates the amended

exhibit list that Wilson submitted in ECF No. 2123 to include additional exhibits. Wilson also

amended Exs. 7018, 7022, 7023, 7026, 7111, 7113, 7116, 7142, 7150, 8056, 8057, 8128, and

8132, which are highlighted in Exhibit A, to designate versions of the same documents with

slight, non-substantive differences.

         Wilson reserves the right to introduce or use some or all of the documents listed in

Exhibit A at trial based on the evidence, witnesses, and testimony at trial. By including

documents on his exhibit list, Wilson does not concede and reserves his objection to the

admissibility of these documents in the government’s case. Wilson reserves the right to use

exhibits in the exhibit lists of the government as well as other defendants who submitted exhibit

lists in this matter, even if such defendants are no longer part of the trial. Wilson further reserves

the right to supplement this list with notice to the government, including if the government fails

to call a witness on its witness list.




                                                  1
        Case 1:19-cr-10080-NMG Document 2166 Filed 09/07/21 Page 2 of 2




 Respectfully submitted,

 Counsel to John Wilson,

 /s/ Michael Kendall
 Michael Kendall (BBO # 544866)                     Andrew E. Tomback (pro hac vice)
 Lauren M. Papenhausen (BBO # 655527)               MCLAUGHLIN & STERN, LLP
 WHITE & CASE LLP                                   260 Madison Avenue
 75 State Street                                    New York, NY 10016
 Boston, MA 02109-1814                              (212) 448-0066
 (617) 979-9310                                     atomback@mclaughlinstern.com
 michael.kendall@whitecase.com
 lauren.papenhausen@whitecase.com

Dated: September 7, 2021


                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the forgoing was filed electronically on September 7,

 2021, and thereby delivered by electronic means to all registered participants as identified on

 the Notice of Electronic Filing.




                                                             /s/ Michael Kendall
                                                             Michael Kendall




                                                2
